Citation Nr: 1745784	
Decision Date: 10/16/17    Archive Date: 10/31/17

DOCKET NO.  12-06 275	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence been submitted to substantiate reopening the claim of entitlement to service connection for fracture of the right radius status post open reduction, internal fixation (also claimed as chronic arthritis right forearm).

2.  Entitlement to a disability rating in excess of 50 percent disabling for posttraumatic stress disorder (PTSD) with depression (also claimed with insomnia).

3.  Entitlement to a disability rating in excess of 20 percent disabling for diabetes mellitus type II with erectile dysfunction and neuralgia paresthetica, right thigh.

4.  Entitlement to a disability rating in excess of 10 percent disabling for degenerative joint disease of the right elbow (also claimed as arthritis right elbow).

5.  Entitlement to a disability rating in excess of 10 percent disabling for hypertension.

6.  Entitlement to a disability rating in excess of 10 percent disabling for post traumatic degenerative joint disease, right shoulder (also claimed as right shoulder injury).

7.  Entitlement to a disability rating in excess of 10 percent disabling for degenerative joint disease, left shoulder (also claimed as left shoulder injury).

8.  Entitlement to a disability rating in excess of 10 percent disabling for post traumatic degenerative joint disease right ankle (also claimed as right ankle injury).

9.  Entitlement to a disability rating in excess of 10 percent disabling for post traumatic degenerative joint disease left ankle (also claimed as left ankle sprain).

10.  Entitlement to a compensable disability rating for residuals right ring finger fracture (also claimed as right hand fracture).

11.  Entitlement to a disability rating in excess of 10 percent disabling for lumbosacral strain (also claimed as back condition).

12.  Entitlement to a disability rating in excess of 10 percent disabling for sprained right wrist with post traumatic changes (also claimed as right wrist injury).

13.  Entitlement to a total disability rating due to individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Christine K. Clemens, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

D. M. Donahue Boushehri, Counsel 


INTRODUCTION

The Veteran served on active duty from February 1984 to February 2009.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia, Montgomery, Alabama, and Winston-Salem, North Carolina.

In May 2017, the Veteran provided testimony at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the proceeding is of record.

The issue of entitlement to an increased rating for diabetes mellitus is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  During a May 2017 Board hearing, prior to the promulgation of a decision in the appeal, the Veteran withdrew his appeal as to the issues of entitlement to increased ratings for right elbow, hypertension, right and left shoulders, left and right ankles, right ring finger, and back disabilities, as well as an application to reopen a claim of entitlement to service connection for fracture of the right radius status.

2.  Throughout the pendency of the appeal, the Veteran's PTSD has resulted in occupational and social impairment, with deficiencies in most areas, such as work, family relations, judgment, thinking, and mood.

3.  The Veteran's service-connected disabilities prevent him from securing or following a substantially gainful occupation.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal for the issue of entitlement to a rating in excess of 10 percent for degenerative joint disease of the right elbow have been met.  38 U.S.C.A. § 7105 (b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

2.  The criteria for withdrawal of the appeal for the issue of entitlement to a rating in excess of 10 percent for hypertension have been met.  38 U.S.C.A. § 7105 (b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

3.  The criteria for withdrawal of the appeal for the issue of entitlement to a rating in excess of 10 percent for post traumatic degenerative joint disease, right shoulder have been met.  38 U.S.C.A. § 7105 (b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

4.  The criteria for withdrawal of the appeal for the issue of entitlement to a rating in excess of 10 percent for degenerative joint disease, left shoulder have been met.  38 U.S.C.A. § 7105 (b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

5.  The criteria for withdrawal of the appeal for the issue of entitlement to a rating in excess of 10 percent for post traumatic degenerative joint disease, right ankle have been met.  38 U.S.C.A. § 7105 (b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

6.  The criteria for withdrawal of the appeal for the issue of entitlement to a rating in excess of 10 percent for post traumatic degenerative joint disease, left ankle have been met.  38 U.S.C.A. § 7105 (b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

7.  The criteria for withdrawal of the appeal for the issue of entitlement to a compensable rating for residuals right ring finger fracture have been met.  38 U.S.C.A. § 7105 (b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

8.  The criteria for withdrawal of the appeal for the issue of entitlement to a rating in excess of 10 percent for lumbosacral strain have been met.  38 U.S.C.A. § 7105 (b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

9.  The criteria for withdrawal of the appeal for the issue of entitlement to an initial rating in excess of 10 percent for sprained right wrist with post traumatic changes have been met.  38 U.S.C.A. § 7105 (b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

10.  The criteria for withdrawal of the appeal for the issue of whether new and material evidence been submitted to substantiate reopening the claim of entitlement to service connection for fracture of the right radius status post open reduction, internal fixation have been met.  38 U.S.C.A. § 7105 (b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

11.  The criteria for an evaluation of 70 percent, and no higher, for PTSD, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.7, 4.124(a), 4.130, Diagnostic Code 9411 (2016).

12.  The criteria for a TDIU have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.18, 4.19 (2016).


(CONTINUED ON NEXT PAGE)

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Withdrawn Claims

The Board has jurisdiction in any question which under 38 U.S.C.A. § 511(a) is subject to a determination by the Secretary.  38 U.S.C.A. § 7104.  The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative, in writing or on the record during a hearing.  C.F.R. § 20.204.

During the May 2017 Board hearing, the Veteran expressed his intent to withdraw his appeals seeking increased ratings for right elbow, hypertension, right and left shoulders, left and right ankles, right ring finger, and back disabilities, as well as an application to reopen a claim of entitlement to service connection for fracture of the right radius status.  There is no allegation of error of fact or law remaining for appellate consideration as to these issues.  Accordingly, the Board no longer has jurisdiction to consider an appeal in such matters.


II.  Duty to Assist

VA has met all statutory and regulatory notice and duty to assist provisions.    38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The Board finds that the notice requirements have been satisfied by adequate letters after which the appeals were readjudicated.

The Board also concludes that the duty to assist has been satisfied as all pertinent service records, post-service treatment records, Social Security Administration (SSA) disability records, and lay statements are in the claims file.  In addition, the Veteran underwent VA examinations in October 2012, February 2013, and October 2016 with an addendum VA opinion in August 2013.  As discussed in greater detail below, these VA examinations with opinions are adequate upon which to adjudicate these claims, as they considered the correct facts and have sufficient rationale.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of the claims.

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. 3.103(c)(2) requires a Veterans Law Judge who conducts a hearing to fulfill two duties: (1) to fully explain the issues and (2) to suggest the submission of evidence that may have been overlooked.  At the May 2017 hearing, the undersigned identified the issues and advised the Veteran of what is necessary to substantiate the claims.  A deficiency in the conduct of the hearing is not alleged.


III.  Increased Rating

Rules and Regulations

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  The Board will consider whether separate ratings may be assigned for separate periods of time based on the facts found, a practice known as 'staged ratings.'  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustments during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on the social and occupational impairment, rather than solely on the examiner's assessment of the level of disability at the moment of examination.  The rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126.

PTSD (Diagnostic Code 9411) is rated under the schedule of ratings for mental disorders, 38 C.F.R. § 4.130.  In relevant part, the rating criteria are as follows:

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing effective work and social relationships.

A 70 percent rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals that interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

The psychiatric symptoms listed in the above rating criteria are not exclusive, but are examples of typical symptoms for the listed percentage ratings.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

Although the Veteran's symptomatology is the primary consideration, the Veteran's level of impairment must be in 'most areas' applicable to the relevant percentage rating criteria.  Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994).

Factual Background

In an October 2009 rating decision, the RO granted service connection for PTSD based on a diagnosis of PTSD in service and reported stressors related to service in Afghanistan. 

In April and May 2009 Vet Center treatment notes, the Veteran reported problems sleeping.  He also complained of intrusive recollection for trauma daily.  He reported suicidal thoughts in December 2008 triggered by marital conflict, but he denied having a plan.  He denied suicidal thoughts since 2008.  He denied thoughts of homicide.  The examiner noted appearance was neat, manner was friendly and cooperative, speech was appropriate, memory was normal, affect was appropriate, and judgment was good.  He was oriented to time, place, and person.  The Veteran reported a history of depression diagnosed in 2008.  

In a May 2009 statement, the Veteran's wife indicated that the Veteran's PTSD causes him to have mood changes between happy and very depressed.  He has memory trouble, and sleep problems.  He wakes with cold sweats and confused.  He shuts himself off from everyone and goes into a deep depression with crying.  He also will tell stories that do not make sense.  The Veteran's wife reported he also gets angry.

In a June 2009 Vet Center note, the Veteran reported suicidal thoughts, without a plan.  He stated he coped with these feelings through exercise.  The Veteran denied suicidal thoughts at the time of the assessment.  

During a September 2009 follow-up, the Veteran reported mild depression after oral surgery and his mouth wired shut.  He also reported his finances are very tight and his electricity was cut off bringing about despair and hopelessness and some suicidal ideation.  He denied suicidal ideation at that time.    

In an October 2009 VA treatment note, the Veteran reported he reported his sleep was better and that he had given his resignation at work.  Upon mental status evaluation, the examiner noted the Veteran was casually dressed and groomed.  He had cooperative attitude, normal attention span, soft speech, mildly dysphoric or sad mood with flat affect, clear and rational form of though, intact judgement and insight, and intact memory.  The Veteran denied suicidal/homicidal ideas as well as delusions or paranoia.  The examiner noted the Veteran was alert and oriented.  The diagnosis was moderate PTSD, depressive disorder, and dyssomnia.

During an October 2009 VA examination, the Veteran reported he has been married twice, and currently getting a divorce.  He reported he runs, rides his bike, and fishes.  He denied a history of violence or assaultiveness.  He stated he avoids being around people to avoid his temper, and he tries to diffuse his temper in order not to be violent.  Upon examination, the examiner noted he was oriented and clean and appropriately dressed with unremarkable psychomotor activity, soft or whispered speech, cooperative and guarded attitude, constricted and blunted affect, depressed and dysphoric mood, unremarkable thought process, unremarkable thought content, above average intelligence, good judgment, and good insight.  He was easily distracted, and he denied homicidal and suicidal thoughts.  The examiner noted he has slight problems with shopping and driving as he is easily irritated at stores and gets bothered if people stand too close to him.  He also gets lost easily while driving.  His recent and immediate memory was mildly impaired.  He stated he has had some confusion with medication.  The Veteran reported nightmares once every couple of months, and that he has to keep busy to avoid intrusive thoughts.  He reported depressed mood most days of the week and low motivation many days of the week.  The Veteran reported he worked for a security firm, but left as he felt they were trying to force him out due to his PTSD.  The diagnosis was PTSD and the assigned GAF score was 55.  The examiner described the Veteran's impairment as slight and symptoms that are transient or mild and decrease work efficiency and ability to perform occupational tasks only during periods of significant stress.  The examiner reported the Veteran would have mild to moderate work functioning problems if in a situation that required contact with others. 

In a March 2010 statement, the Veteran reported he lost his job that he loved due to his PTSD.  He stated that his marriage has not been the same since returning from Iraq.  He also reported he is always on alert and the smallest sound will cause him to have a panic attack.  The Veteran indicated that this happens more than once per week. 

In a June 2011 VA treatment note, the Veteran complained that he has been isolative lately and he prefers to be alone and go fishing or ride his mountain bike.  He complained he gets irritable easily and is sometimes impatient with his wife.  He became overwhelmed with disturbing memories when Bin Laden was killed and began having suicidal thoughts.

The Veteran underwent a psychiatric evaluation for his SSA disability claim in September 2012.  The Veteran complained of decreased sleep, concentration, memory and energy.  He denied suicidal or homicidal ideas right now, but stated he just came out of the hospital.  The examiner noted no hallucinations, but paranoid ideas off and on.  The Veteran stated he had no friends, no hobbies, and keeps to himself.  Crowds bother him, and loud noises make him jump.  He stated he stays with his wife.  Upon mental status evaluation, the examiner noted he was alert, oriented, anxious, and nervous.  His mood was depressed and his affect was flat.  Speech was coherent and goal-directed and he had poor eye contact.  The diagnosis was PTSD.  The examiner reported the Veteran's PTSD produces fairly severe symptoms to the point where he cannot function on a day to day basis.  The Veteran's PTSD causes a severe effect on his capacity to understand, retain, and follow instructions.  His PTSD causes a severe effect on his capacity to sustain attention to perform simple repetitive tasks.  His PTSD causes a severe effect on his capacity to relate to others including fellow workers and supervisors.  His PTSD causes a severe effect on his capacity to tolerate stress and pressures associated with day to day work and activities. 

During a March 2013 fee-based PTSD examination, the diagnoses were PTSD and depressive disorder.  The examiner described the Veteran's PTSD as causing occupational and social impairment with reduced reliability and productivity.  The examiner stated it was not possible to differentiate what portion of the occupational and social impairment is attributable to each diagnosis because his impairments are due to both disorders.  The Veteran reported he was hospitalized for one week in 2012 due to suicidal ideation.  The examiner noted symptoms of recurrent distressing dreams, efforts to avoid thoughts and feelings associated with trauma, restricted range of affect, difficulty falling or staying asleep, irritability or outbursts of anger, and hypervigilance.  The Veteran reported symptoms including depressed mood, anxiety, and suspiciousness, panic attacks that occur weekly or less often, chronic sleep impairment, mild memory loss, and disturbances of motivation and mood.  The examiner stated the Veteran's depression is not a progression of the primary diagnosis, and that it is unclear whether PTSD or depression came first.  However, the Veteran's PTSD likely exacerbated depressive symptoms and made him more vulnerable to depressive symptoms.  

In a September 2015 VA mental health note, the examiner noted the Veteran had good grooming and hygiene.  His speech was somewhat low volume, monotone, and his thought process/content was within normal limits.  Eye contact was appropriate.  He was alert, oriented, and cooperative.  His mood was depressed and his affect was restricted in range/reactivity.  He denied homicidal or suicidal ideations.  He reported no history of suicide attempt.  In 2013 he was hospitalized for about a week.  He was not employed and reported he lives alone.  He stated he fishes daily and visits with others on the pier.  He has an associate's degree in culinary arts.  He reported he was a Green Baret and visits other former soldiers frequently.  He stated he has a good relationship with his father.   

The Veteran underwent an additional VA examination in December 2016.  The diagnoses were PTSD and unspecified depressive disorder.  The examiner indicated it was not possible to differentiate what symptoms are attributable to each diagnosis.  The examiner described the Veteran's PTSD as occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, thinking and/or mood.  The examiner noted the Veteran was divorced and he has a good relationship with two of his adult children, but does not have a relationship with his other adult child.  He enjoys exercising and fishing.  In 2012 he obtained an associate's degree in culinary arts.  He had not worked since his last examination in 2009.  The examiner noted the Veteran received in-patent mental health treatment from September 10, 2012 to September 14, 2012.  The examiner reported symptoms including intrusive thoughts, recurrent distressing dreams, flashbacks, avoidance of distressing memories or thoughts, markedly diminished interest or participation insignificant activities, feelings of detachment or estrangement from others, persistent inability to experience positive emotions, irritable behavior and angry outbursts, hypervigilance, exaggerated startle response, problems with concentration and sleep disturbance.  The examiner also noted symptoms of depressed mood, anxiety, chronic sleep impairment, flattened affect, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships and suicidal ideation.  The Veteran was casually dressed with good grooming and hygiene.  He interacted in a cooperative, but distance manner.  Mood/affect was depressed and irritable.  He did not appear overtly anxious but seemed uncomfortable with the examiner.  Speech was normal and easily understood but very limited in spontaneity.  There were no signs of psychosis or unusual behavior.  The Veteran stated he had a problem with crowds and he tends to isolate.  He talks to friends from the military on the phone.  He stated his sleeping has improved.  He reported periods of suicidal thinking, but he denied any current intent.  The examiner indicated he self-reported symptoms of depression in the lower end of the severe range and moderate to severe PTSD. 

During a May 2017 Board hearing, the Veteran's representative reviewed the evidence in the claims file including the Veteran's statements and VA examination reports and treatment records.  

Analysis

The Board finds that entitlement to an evaluation of 70 percent, and no higher, for PTSD is warranted.  The Board notes that the evidence indicates the Veteran's service-connected PTSD is manifested by occupational and social impairment, with deficiencies in most areas.  The Board notes that the VA treatment records indicated the Veteran had problems with work (impaired memory, easily distracted), family relations (divorced, feelings of detachment or estrangement), judgment (periods of irritability and anger), thinking (nightmares, hypervigilance), and mood (anxiety, depression).  

Throughout the period on appeal, the Veteran has also endorsed suicidal ideation, which is supportive of a higher rating.  The Board notes that suicidal ideation alone may cause occupational and social impairment with deficiencies in most areas.  See Bankhead v. Shulkin, 2017 U.S. App. Vet. Claims LEXIS 722 (May 19, 2017) (the language of the regulation indicates that the presence of suicidal ideation alone, that is, a veteran's thoughts of his or her own death or thoughts of engaging in suicide-related behavior, may cause occupational and social impairment with deficiencies in most areas).  As such, affording the Veteran the benefit of the doubt, the Veteran's PTSD manifests symptoms more nearly approximating an evaluation of 70 percent disabling.  Therefore, an evaluation of 70 percent disabling is granted.

The symptoms and overall impairment did not, however, more nearly approximate the total occupational and social impairment required for a 100 percent rating.  The Board recognized the September 2012 SSA examiner's evaluation the Veteran's PTSD produces fairly severe symptoms to the point where he cannot function on a day to day basis.  However, the Board finds this statement to be inconsistent with the evidence of record.  The VA examination reports indicate he had consistently shown good grooming and hygiene.  Although the Veteran has admitted to suicidal ideation, there is no evidence that the Veteran has been in persistent danger of hurting oneself or others.  Furthermore, there is no evidence of total social impairment warranting a total disability rating.  While the Veteran is socially isolated, there is no indication of gross impairment of thought processes or communication (he has been oriented, thoughts directed, speech normal).  In a September 2015 VA mental health note, the Veteran stated he fishes daily and visits with others on the pier.  In a December 2016 VA examination report, the Veteran reported that he is close with two of his adult children and had fellow prior service-members with whom he associated.  The Veteran's symptoms do not manifest in total occupational and social impairment.  Thus, neither the symptoms nor overall impairment caused by the Veteran's service-connected PTSD more nearly approximated total occupational and social impairment.


IV. TDIU

Total disability ratings for compensation based on individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  Where these percentage requirements are not met, entitlement to the benefits on an extraschedular basis may be considered when the veteran is unable to secure and follow a substantially gainful occupation by reason of service- connected disabilities.  38 C.F.R. § 4.16(b).

The central inquiry is, 'whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability.'  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the veteran's education, special training, and previous work experience, but not to his age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; see also Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

The Veteran is service-connected for PTSD, diabetes mellitus, left shoulder degenerative joint disease (DJD), right shoulder DJD, left ankle DJD, right ankle DJD, lumbosacral strain, sprained right wrist, tinnitus, right elbow DJD, and residuals of right ring finger fracture.  The Veteran's combined disability rating is 80 percent prior to October 4, 2011, and 90 percent thereafter.  Hence, the Veteran meets the criteria for a schedular TDIU rating per 38 C.F.R. § 4.16(a).

In an April 2014 formal claim for TDIU, the Veteran reported that after his separation from service, he went to work for a security company from July to October 2009.  He has not worked since that time.  He stated he has two years of college training including an associate's degree in culinary arts achieved in May 2012.  The Veteran asserted he has applied for numerous jobs, but he was never hired because of his background in the service and problems with mental issues. 

VA examination reports dated in June 2016 and April 2013 indicated the Veteran's service-connected diabetes mellitus type II with erectile dysfunction and neuralgia paresthetica, right thigh; degenerative joint disease, right and left shoulders; degenerative joint disease right and left ankles; for residuals right ring finger fracture; and lumbosacral strain cause no functional impact.  The examiner noted that due to the Veteran's sprained right wrist with post traumatic changes he should avoid all excessive range of motion of the forearm to include grabbing, twisting, use of rotation tools, and heavy lifting or grabbing with the right arm over 25 pounds.  

In June 2016 VA examinations, the examiners indicated the Veteran's hypertension, degenerative joint disease of the right elbow, and sprained right wrist with post-traumatic changes do not impact his ability to work. 

As noted above, the Veteran is in receipt of SSA disability benefits.  In an October 2012 SSA evaluation, the examiner noted the Veteran's ability to sit, stand, handle object, hear, speak, and travel was not impaired.  The examiner stated his ability to move about was mildly impaired, as was his stamina.  In a September 2012 SSA psychiatric evaluation, the examiner noted the Veteran's PTSD causes a severe effect on his capacity to understand, retain, and follow instructions; perform simple repetitive tasks; relate to others including fellow workers and supervisors; and, tolerate stress and pressures associated with day to day work and activities. 

The Veteran submitted a private vocational evaluation dated in May 2017.  The examiner stated the Veteran's physical deficits limit his ability to work occupations greater than sedentary work demand levels.  However, his PTSD, with the associated complications, prohibits working even within that classification.  The Veteran's PTSD creases a social skill deficit.  The examiner noted that while sedentary work does not involve high levels of physical activity, it does generally require the ability to concentrate, to work with other people or the general public, as well as to perform tasks which require the employee to be able to do detail work with their hands.  Individuals with PTSD often have fatigue from poor sleep patterns, trouble concentrating, and memory problems, which can interfere with the individual's ability to work and maintain a job.  The examiner noted the Veteran suffers from all of the classic symptoms.  The examiner indicated the Veteran has been unable to maintain employment since 2009. 

During a May 2017 Board hearing, the Veteran testified that he last worked in 2009 as a security guard.  He stated that his company decreased his hours after he had the physical and they discovered his service-connected disabilities.  He asserted he applied for multiple jobs after he finished school for culinary arts, but that they would not hire him when they heard about his background.  The Veteran indicated the only employment he has been offered was a contractor back in either Iraq or Afghanistan, and he would not accept those positions. 

Given the Veteran's social impairments, when the Veteran's occupational training and education are taken into consideration, it is apparent that his service-connected disabilities render him unemployable.  The evidence of record indicates that his service-connected disabilities, in concert, prevent the employment.  As such, the Board finds that the issue of statutory housebound status under 38 C.F.R. § 3.350 does not need to be further addressed.

In sum, the Board finds that Veteran's service connected disabilities precluded him from obtaining substantially gainful employment.  Therefore, a grant of TDIU is warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).


ORDER

The application to reopen a claim for entitlement to service connection for fracture of the right radius status post open reduction, internal fixation (also claimed as chronic arthritis right forearm) is dismissed.

Entitlement to a disability rating in excess of 10 percent disabling for degenerative joint disease of the right elbow (also claimed as arthritis right elbow) is dismissed.

Entitlement to a disability rating in excess of 10 percent disabling for hypertension is dismissed.

Entitlement to a disability rating in excess of 10 percent disabling for post traumatic degenerative joint disease, right shoulder (also claimed as right shoulder injury) is dismissed.

Entitlement to a disability rating in excess of 10 percent disabling for degenerative joint disease, left shoulder (also claimed as left shoulder injury) is dismissed.

Entitlement to a disability rating in excess of 10 percent disabling for post traumatic degenerative joint disease right ankle (also claimed as right ankle injury) is dismissed.

Entitlement to a disability rating in excess of 10 percent disabling for post traumatic degenerative joint disease left ankle (also claimed as left ankle sprain) is dismissed.

Entitlement to a compensable disability rating for residuals right ring finger fracture (also claimed as right hand fracture) is dismissed.

Entitlement to a disability rating in excess of 10 percent disabling for lumbosacral strain (also claimed as back condition) is dismissed.

Entitlement to a disability rating in excess of 10 percent disabling for sprained right wrist with post traumatic changes (also claimed as right wrist injury) is dismissed.

Entitlement to a disability rating of 70 percent disabling for posttraumatic stress disorder (PTSD) with depression (also claimed with insomnia) is granted, subject to regulations governing the payment of monetary benefits.

Entitlement to a total disability rating due to individual unemployability (TDIU) is granted, subject to regulations governing the payment of monetary benefits.


REMAND

The Board notes that the Veteran is currently service connected for diabetes mellitus and neuralgia paresthetica.  In a May 2017 Board hearing, the Veteran asserted that a separate disability rating is warranted for his neurological manifestations of service-connected diabetes.  The Veteran reported there are outstanding treatment records to include a private January 2017 EMG which show his neuropathy.  However, the VA treatment records in the file dated through February 2017 do not include a January 2017 EMG report.  As such, the Board finds a remand is necessary to obtain any outstanding VA or private treatment records related to his service-connected diabetes.  Additionally, a VA nerves examination should also be done. 

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide the names and addresses of all medical care providers who have treated him for his diabetes and claimed neuropathy since January 2017.  After securing any necessary releases, the AOJ should request any relevant records identified.  In addition, obtain updated VA treatment records.  If any requested records are unavailable, the Veteran should be notified of such.

2.  Thereafter, schedule the Veteran for a VA examination, by an examiner with the appropriate expertise, to determine the etiology and severity of any neuropathy.  The Veteran's claims file must be made available to and reviewed by the VA examiner, and the examination report should reflect that such a review of the claims files was made.  All appropriate tests or studies should be accomplished, and all clinical findings should be reported in detail.  

3.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence, to include such received after the issuance of the February 2017 supplemental statement of the case.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


